                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 RICHARD CHARLES GENTRY #132047,
                                                     Hon. Robert J. Jonker

        Plaintiff,                                   Case No. 1:19-cv-00258

 v.

 CORIZON HEALTH, INC., et al.,

        Defendants.
 ________________________________


      ORDER DIRECTING THE MICHIGAN DEPARTMENT OF CORRECTIONS
                  TO PROVIDE CERTAIN INFORMATION

       It appears that defendant Ravi D. Yarid, DO is a former employee of the Michigan

Department of Corrections who can no longer be found at the work address provided by

plaintiff. Therefore, the Michigan Department of Corrections is directed to furnish the U.S.

Marshals Service with defendant’s last-known address. The information must be sent to:

Civil Process Clerk, U.S. Marshals Service, 110 Michigan St., N.W., Room 544, Grand

Rapids, Michigan 49503. The information may be used only for purposes of effectuating

service (or for proof of service, should a dispute arise). Any documentation of the address

will be retained only by the U.S. Marshals Service. Address information will not be

maintained in the court file or disclosed by the U.S. Marshals Service except as directed

by court order.
      The U.S. Marshals Service is authorized to mail a request for waiver of service to

defendant in the manner prescribed by Fed. R. Civ. P. 4(d)(2) before attempting personal

service.

Date: August 8, 2019                                       /s/ Ray Kent
clw                                                   RAY KENT
                                                      U.S. Magistrate Judge




                                           2
